Name: Commission Regulation (EEC) No 2226/89 of 24 July 1989 amending Regulation (EEC) No 2330/87 laying down detailed rules for the export of products applied as Community food aid
 Type: Regulation
 Subject Matter: agricultural policy;  cooperation policy;  trade
 Date Published: nan

 No L 214/10 Official Journal of the European Communities 25. 7. 89 COMMISSION REGULATION (EEC) No 2226/89 of 24 July 1989 amending Regulation (EEC) No 2330/87 laying down detailed rules for the export of products applied as Community food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, organization of the markets listed in Article 1 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (10), as amended by Regulation (EEC) No 1903/89 ("), and in Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (12), as amended by Regulation (EEC) No 3993/88 (3) ; Whereas the measures provided for this Regulation are in accordance with the opinions of the Management Committees concerned, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (l), as last amended by Regulation (EEC) No 1069/89 (2), and in particular Articles 13 (2) and 19 (7) thereof, and the corresponding provisions in the other Regulations establishing a common organization of the markets in agricultural products, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 1889/87 (4), and in particular Article 12 thereof, Article 1 Article 1 of Regulation (EEC) No 2330/87 is hereby replaced by the following : 'Article 1 Without prejudice to the exceptional provisions, adopted by the Commission for special operations, this Regulation shall apply to exports of products covered by the Regulations on the common organi ­ zation of the markets listed in Article 1 of Commission Regulations (EEC) No 3719/88 (*) and (EEC) No 3665/87 where they are supplied as Community food aid under Regulation (EEC) No 3972/86 and in accordance with the general rules of Regulation (EEC) No 2200/87. Whereas Commission Regulation (EEC) No 2330/87 as last amended by Regulation (EEC) No 832/88 (*), lays down detailed rules in particular as regards licences and refunds applicable to products in the cereals, rice, milk and oils and fats sector supplied as Community food aid ; whereas, having regard to experience and in view of the possible supply of other products, provision should be made for the application generally of the detailed rules laid down therein to Community food aid supplies effected pursuant to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management Q, as last extended by Regulation (EEC) No 1750/89 (8), and in accordance with the general provisions of Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobili ­ zation in the Community of products to be supplied as Community food aid (9) ; whereas such application relates to products covered by the regulations on the common Q OJ No L 331 , 2. 12. 1988, p. 1 .' Article 2 Hiis Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 114, 27. 4. 1989, p . 1 . (3) OJ No L 164, 24. 6. 1985, p. 6. O OJ No L 182, 3. 7. 1987, p. 1 . 0 OJ No L 210, 1 . 8 . 1987, p. 56. (*) OJ No L 85, 30. 3 . 1988, p. 19. 0 OJ No L 370, 30. 12. 1986, p. 1 . (8) OJ No L 172, 21 . 6. 1989, p . 1 . » OJ No L 204, 25. 7. 1987, p . 1 . (10) OJ No L 331 , 2. 12. 1988, p. 1 . ( ») OJ No L 184, 30. 6. 1989, p. 22. (1J) OJ No L 351 , 14. 12. 1987, p. 1 . ( ,3) OJ No L 354, 22. 12. 1988, p. 22. 25. 7. 89 Official Journal of the European Communities No L 214/11 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1989. For the Commission Ray MAC SHARRY Member of the Commission